ADKINS, Justice.
This cause is before the Court by petition for writ of certiorari to review an order of the Industrial Relations Commission affirming the Judge of Industrial Claims’ order requiring reimbursement and payment of claimant’s appellate attorney’s fees from the Special Disability Trust Fund. We have jurisdiction. Art. V, § 3(b)(3), Fla. Const. (1972).
We have reviewed the record and have found no departure from the essential requirements of the law in those portions of the orders pertaining to reimbursement. However, there is no statutory authority to support the Industrial Relations Commission’s award of appellate attorney’s fees from the Fund to claimant. That portion of the order is quashed and the cause remanded.
It is so ordered.
SUNDBERG, C. J., and BOYD, OVER-TON and ALDERMAN, JJ., concur.